Citation Nr: 1225289	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO. 07-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, including histoplasmosis, bronchitis, and chronic obstructive pulmonary disease (COPD), to include as a result of exposure to mustard gas. 


REPRESENTATION

Appellant represented by:	Janet Malone, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1956 to February 1958.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying service connection for a lung disorder.

The Board in July 2008 remanded the claim to the RO for additional development inclusive of a VA examination which was obtained in November 2010. Following development, the Board found that an additional medical opinion was required, and accordingly obtained a Veterans Health Administration (VHA) opinion in August 2011 addressing medical questions raised by the case. As detailed in the body of this Remand, the Board found that August 2011 VHA opinion potentially unsupportable by the record and by medical facts as implicated in the case, and accordingly requested a second VHA opinion dated in February 2012. The case now returns to the Board for further review. 
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for respiratory disorders which include histoplasmosis, bronchitis, and chronic obstructive pulmonary disease (COPD). The Veteran has provided a history of being stationed in Germany at a location infested with birds, and contends that he developed histoplasmosis in service as a result of this exposure, which in turn resulted in his current lung disability. He has also variously contended that he was exposed to mustard gas in service during training exercises. He had a total of less than eight months of overseas service during his active military service period, which spanned from November 1956 to February 1958. The Veteran also has a notable history of smoking, with a question presented by the record of this history of smoking behavior and resulting respiratory exposures being an alternative cause of the Veteran's current respiratory problems. A documented career in carpentry may also potentially be contributory. He has also lived in the vicinity of Greeneville, Tennessee, much of his adult life when not in the military. 

The Veteran's service records are lost and presumed destroyed, creating a heightened duty to assist the Veteran to obtain alternative evidence supportive of his claim. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The claims file contains an October 1969 hospitalization discharge summary informing that the Veteran was admitted for bilateral bronchopneumonia, with that report noting the Veteran's then-reported history of being told he had some fluid spots on his lungs when he separated from service. The record also noted x-ray findings of "fine interstitial infiltrate and increased radiolucency in the apices."

The Veteran has otherwise contended that prior to his separation from service he had been told that he had a "lung cloud." 

Conflicting or absent medical opinions in the record regarding the nature and etiology of current respiratory conditions of the Veteran caused the Board to obtain a November 2010 VA examination for compensation purposes, and following that to obtain an August 2011 VHA opinion. The August 2011 VHA examiner concluded that it was likely that the Veteran had bronchiectasis, and further opined that it was not at least as likely as not that the Veteran's bronchiectasis was due to childhood lower respiratory tract infections such as measles and influenza, based on pre-induction examinations reportedly being normal. 

Based on the Veteran's reported history of hemoptysis, cough, chest pain, chronic airflow obstruction, and progressive impairment of breathing, the VHA examiner opined that the Veteran had developed dry bronchiectasis due to histoplasmosis. However, the VHA examiner concurred with the opinions of the November 2010 VA examiners that the Veteran's COPD was more likely than not due to his smoking. 

The August 2011 VHA examiner noted that because of the Veteran's smoking history, his chronic airflow obstruction and progressive impairment of breathing could be due to COPD secondary to smoking. However, the August 2011 VHA examiner also noted that because "both COPD and histoplasmosis-related bronchiectasis can cause both chronic airflow obstruction and progressive impairment of breathing, it was at least as likely as not that the Veteran suffered from chronic airflow obstruction and progressive impairment of breathing as a result of his time in active duty service in Germany." In this regard the VHA examiner voiced disagreement with prior examiners who had averred that Histoplasmosis had not been reported to be associated with COPD. Rather, the VHA examiner noted that because "histoplasmosis may cause bronchiectasis and bronchiectasis may have airway obstruction as demonstrated by low forced expiratory volume (FEV1) and low (FEV1/FVC), bronchiectasis induced by histoplasmosis may have a picture of COPD, including cough, wheezes, inflamed and dynamically collapsible airways, airflow obstruction, frequent office visits, and hospitalizations." 

Such conjecture or mere possibility as espoused by the August 2011 VHA examiner in this quote is not useful for VA adjudicative purposes. (His assertions that A may cause B and B may cause C.) Concerning this, the Board notes that a possible connection or one based on speculation is too tenuous a basis on which to grant service connection. The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility." 38 C.F.R. § 3.102 (2011). Thus, a better VHA opinion was required that did not resort to speculation or remote possibility as the basis for the opinion. 

For the requested opinion, a second VHA examiner was required to address these conjectures on the part of the August 2011 VHA examiner, by addressing the following: 

The August 2011 VHA examiner opined that the findings as reflected in the record were consistent with the Veteran's reported history of exposure to histoplasmosis in service in Germany. The August 2011 VHA examiner concurred with diagnoses of histoplasmosis and COPD as made upon the November 2010 VA examination for compensation purposes. The August 2011 VHA examiner opined that it was at least as likely as not that the Veteran had histoplasmosis as a result of his in-service exposure. However, neither the August 2011 VHA examiner nor the past VA examiner in November 2010 addressed the epidemiological or infectious disease questions raised in this case and at least implicitly posed in Board questions directed at those examiners. 

Specifically, if it is the case that the Veteran has lived nearly all of his civilian life in a region of the United States where histoplasmosis is endemic and he spent less than eight months stationed in Germany where Histoplasmosis prevalence is virtually nonexistent, what is the likelihood that the Veteran was exposed to Histoplasma capsulatum, the fungus which causes of histoplasmosis, in service in Germany rather than at other times during his life?
 
The VHA examiner was asked to address the validity of the two suppositions underlying the above question: that histoplasmosis is endemic in the region where the Veteran has lived nearly his entire civilian life, and that the frequency of exposure to Histoplasma capsulatum or the incidence of contracting histoplasmosis as a result of such exposure in while Germany is virtually zero. 

The second VHA examiner was asked to answer the above question (or a restyled question if the two underlying suppositions were found to be invalid) based on a review of the claims file, with due consideration of medical and lay evidence presented as well as consideration of credibility of such evidence on the basis of facts found. 

For each current respiratory disorder shown by the record, the second VHA examiner was to then provide an opinion of the likelihood that the disorder developed in service or was otherwise causally related to service.

Additionally, the August 2011 VHA examiner suggested that a high resolution computed tomography (HRCT) scan of the Veteran's lungs may be obtained to definitively ascertain whether bronchiectasis is present, and further suggested that this would be helpful in adjudicating the Veteran's claim. The Board asked the second VHA examiner to address whether a HRCT scan would serve any purpose in furtherance of the Veteran's claim for service connection for a respiratory condition, by supporting any causal link between service and a current respiratory disorder. 

In essence, the second VHA examiner, in a February 2012 report, provided carefully supported opinions to the effect that incidence of histoplasmosis as a result of exposure in Germany was, by all available evidence, essentially zero, that the Veteran most likely contracted histoplasmosis while living his civilian life in an area where histoplasmosis was endemic, and that the Veteran's reported exposure to bird droppings while stationed in Germany would not have given rise to histoplasmosis because it is the soil which contains the Histoplasma capsulatum, and while bird droppings will stimulate the growth of the fungus, the droppings do not themselves give rise to them, particularly where they are not present in the soil. The second VHA examiner in essence provided an negative opinion as to any causal relationship between service and any current respiratory disorder based on histoplasmosis.

In response to this second VHA opinion, the Veteran submitted a new personal statement into evidence offering new details of his experience stationed in Germany during service, his illness in service, and medical care received in service. Rather than waive RO consideration of this new statement, he specifically requested remand. A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a supplemental statement of the case is issued. 38 C.F.R. § 19.31 (2011). The Board will not here hazard to interpret the Veteran's statement as wholly irrelevant, since questions of its worth ultimately require consideration of such issues as the credibility of the Veteran and the potential significance of implications within the submitted statement of possible disability arising in service. 

Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case. Id.; 38 C.F.R. § 20.1304(c) (2011).

In view of the foregoing, this claim is REMANDED for the following development:

The RO should review the claim in light of the new evidence noted above and all other evidence received regarding this claim. If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond.

Thereafter, the claim should be returned to the Board for further review, if otherwise in order. No action is required of the Veteran until he receives further notice. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


